Office Action Summary

Claims 1-5, 7-12, and 14-19 are pending in the application.    

Allowable Subject Matter
Claims 1-5, 7-12, and 14-19 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-5, 7-12, and 14-19 are allowed.  The following is a statement of reasons for the indication of allowable subject matter which was stated in the Non-Final Communications of 7/31/2020:  

    PNG
    media_image1.png
    185
    527
    media_image1.png
    Greyscale
		Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of displaying project values of data, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by utilizing an override protection interface element which is enabled during display and overrides global settings of a dashboard interface with a local setting. Thus independent Claims 1, 8, and 15 are not 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
4/26/2021